                         Case 5:17-cv-02952-EJD Document 183 Filed 12/11/18 Page 1 of 3



                    1   LATHAM & WATKINS LLP
                         Kevin C. Wheeler (Bar No. 261177)
                    2   kevin.wheeler@lw.com
                         Patricia Young (Bar No. 291265)
                    3   patricia.young@lw.com
                        140 Scott Drive
                    4   Menlo Park, CA 94025
                        T: (650) 328-4600 / F: (650) 463-2600
                    5
                        LATHAM & WATKINS LLP
                    6    Thomas W. Yeh (Bar No. 287118)
                        thomas.yeh@lw.com
                    7   355 South Grand Avenue, Suite 100
                        Los Angeles, CA 90071
                    8   T: (213) 485-1234 / F: (213) 891-8763
                    9   LATHAM & WATKINS LLP
                         Charles H. Sanders (pro hac vice)
                  10    charles.sanders@lw.com
                        John Hancock Tower, 27th Floor
                  11    200 Clarendon Street
                        Boston, Massachusetts 02116
                  12    T: (617) 948-6000 / F: (617) 948-6001
                  13    Attorneys for Plaintiff
                        Nitride Semiconductors Co., Ltd.
                  14

                  15                              UNITED STATES DISTRICT COURT
                  16                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
                  17                                       SAN JOSE DIVISION
                  18    NITRIDE SEMICONDUCTORS CO., LTD., CASE NO. 5:17-cv-02952-EJD
                        a Japanese corporation,
                  19                                      DECLARATION OF THOMAS W. YEH IN
                                          Plaintiff,      SUPPORT OF PLAINTIFF NITRIDE
                  20                                      SEMICONDUCTORS CO., LTD.’S
                                                          OPPOSITION TO DEFENDANT RAYVIO
                  21           v.                         CORPORATION’S MOTION FOR SUMMARY
                                                          JUDGMENT OF NONINFRINGEMENT OF
                  22                                      U.S. PATENT NO. 6,861,270
                        RAYVIO CORPORATION, a Delaware
                  23    corporation,                      Date:    January 17, 2019
                                                          Time:    9:00 a.m.
                  24                      Defendant.      Place:   San Jose Courthouse,
                                                                   Courtroom 4 - 5th Floor
                  25                                      Judge:   Honorable Edward J. Davila
                  26

                  27

                  28

                                                                         DECL. ISO NS’S OPP.TO RAYVIO’S MSJ OF
AT T O RNE YS AT L AW                                                                       NONINFRINGEMENT
                                                                                      CASE NO. 5:17-cv-02952-EJD
                          Case 5:17-cv-02952-EJD Document 183 Filed 12/11/18 Page 2 of 3



                    1           I, Thomas W. Yeh, declare as follows:
                    2           1.     I am a member in good standing of the bar of the State of California and associate
                    3   of the law firm of Latham & Watkins LLP, counsel for Nitride Semiconductors Co., Ltd. in the
                    4   above-captioned matter. I have personal, first-hand knowledge of the facts set forth in this
                    5   Declaration. If called as a witness, I could and would competently testify as to these facts under
                    6   oath.
                    7           2.     Attached hereto as Exhibit 1 is a true and correct copy of excerpts from the Rebuttal
                    8   Expert Report of Dr. Edwin Piner Regarding Non-Infringement of U.S. Patent No. 6,681,270, dated
                    9   September 17, 2018 and served to RayVio on September 17, 2018.
                  10            3.     Attached hereto as Exhibit 2 is a true and correct copy of excerpts from the
                  11    deposition transcript of Ian Ferguson, Ph.D., dated November 12, 2018.
                  12            4.     Attached hereto as Exhibit 3 is a true and correct copy of U.S. Patent No. 6,821,270,
                  13    Bates numbered NS00000001 – NS00000010.
                  14            5.     Attached hereto as Exhibit 4 is a true and correct copy of excerpts from the
                  15    deposition transcript of Edwin Piner, Ph.D., dated November 14, 2018.
                  16            6.     Attached hereto as Exhibit 5 is a true and correct copy of RayVio Corporation’s
                  17    Second Supplemental Responses and Objections to Plaintiff Nitride Semiconductors Co., Ltd.’s
                  18    Second Set of Interrogatories (Nos. 7, 8, 11), dated May 31, 2018.
                  19            7.     Attached hereto as Exhibit 6 is a true and correct copy of the Expert Report of Ian
                  20    Ferguson Relating to Infringement, dated August 15, 2018, and served on that date.
                  21            8.     Attached hereto as Exhibit 7 is a true and correct copy of Exhibit 4 from the
                  22    deposition of Edwin Piner, Ph.D., dated November 14, 2018.
                  23            9.     Attached hereto as Exhibit 8 is a true and correct copy of Exhibit 5 from the
                  24    deposition of Edwin Piner, Ph.D., dated November 14, 2018.
                  25            10.    Attached hereto as Exhibit 9 is a true and correct copy of Exhibit 6 from the
                  26    deposition of Edwin Piner, Ph.D., dated November 14, 2018.
                  27            11.    Attached hereto as Exhibit 10 is a true and correct copy of Exhibit 7 from the
                  28    deposition of Edwin Piner, Ph.D., dated November 14, 2018.

                                                                         1        DECL. ISO NS’S OPP.TO RAYVIO’S MSJ OF
AT T O RNE YS AT L AW                                                                                NONINFRINGEMENT
                                                                                               CASE NO. 5:17-cv-02952-EJD
                          Case 5:17-cv-02952-EJD Document 183 Filed 12/11/18 Page 3 of 3



                    1          12.    Attached hereto as Exhibit 11 is a true and correct copy of a document Bates
                    2   numbered NS00350738 – NS00350744.
                    3          13.    Attached hereto as Exhibit 12 is a true and correct copy of PCT Application Serial
                    4   No. PCT/US11/34724, Bates numbered NS00349813 – NS00349888.
                    5

                    6          I declare under penalty of perjury that the foregoing is true and correct, and that I executed
                    7   this Declaration on December 11, 2018 in Los Angeles, California.
                    8
                                                                             /s/Thomas W. Yeh
                    9                                                        Thomas W. Yeh
                  10

                  11

                  12

                  13

                  14

                  15

                  16

                  17

                  18

                  19

                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28

                                                                         2         DECL. ISO NS’S OPP.TO RAYVIO’S MSJ OF
AT T O RNE YS AT L AW                                                                                 NONINFRINGEMENT
                                                                                                CASE NO. 5:17-cv-02952-EJD
